DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-22 are pending.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/394,574 filed on 1/12/2017.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-4, 7, 11-12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2005/0008398).

	Per claim 2, Hattori teaches a powder container to contain powder, comprising:
a container body (Fig. 8A; toner container 200; ¶80) including a space to contain powder, the container body extending along a longitudinal direction:
a nozzle receiver (Fig. 8B; connecting cap 223; ¶80), at one side of the powder container, attached to the container body;
(Fig. 8B; seal member 250; ¶80), attached to the nozzle receiver at the one side of the powder container, including a hole (Fig. 8B; circular opening 260; ¶80) extending through the seal, the seal further including an elastic material surface facing outwardly from the powder container (The seal member 250 face outwardly from the powder container (Fig. 8A)):
the nozzle receiver includes a projection (Fig. 8B; case 224; ¶80) which has an inner cylindrical surface, the projection protruding further away from a center of the powder container along the longitudinal direction than the elastic material surface (The case 224 has a protrusion, which includes an inner cylindrical surface, that protrudes further away from a center of the powder container along the longitudinal direction of the powder container than the elastic material surface of the seal member 250 (Fig. 8A)), and
a diameter of the inner cylindrical surface is larger than a diameter of the hole (A diameter of the inner cylindrical surface of the protrusion of the case 224 is larger than a diameter of the circular opening 260 of the seal member 250 (Fig. 8B)).

Per claim 3, Hattori teaches the powder container according to claim 2, wherein: the diameter of the inner cylindrical surface is larger than a diameter of the seal (The diameter of the inner cylindrical surface of the protrusion of the case 224 is larger than an inner diameter of the seal member 250 (Fig. 8A)).

Per claim 4, Hattori teaches the powder container according to claim 2, wherein: the elastic material surface is perpendicular to a direction in which the inner cylindrical surface protrudes (The elastic material surface of the seal member 250 is perpendicular to a direction in which the inner cylindrical surface of the case 224 protrudes (Fig. 8A)).

Per claim 7, Hattori teaches the powder container according to claim 2, wherein: the seal is annular seal (The seal member 250 is an annular seal (¶80)).

Per claim 11, Hattori teaches the powder container according to claim 2, further comprising: a shutter (Fig. 8B; inner stopper 230; ¶80), which is configured to contact the seal to enclose the powder in the powder container.

Per claim 12, Hattori teaches the powder container according to claim 11, wherein: the shutter is within the hole when the shutter contacts to the seal (The inner stopper 230 is within the circular opening 260 when the inner stopper 230 contact the seal member 250 (Fig. 8B)).

Per claim 14, Hattori teaches the according to claim 2, wherein: the container body extends to an end of the nozzle receiver in a direction of the one side and surrounds the nozzle receiver including the end of the nozzle receiver (The body of the toner container 200 extends to an end portion of the connecting cap 223 and surrounds the end portion of the connecting cap 223 (Fig. 8A)).

Per claim 15, Hattori teaches the powder container according to claim 2, further comprising: a cap which covers the hole (The inner stopper 230 covers the circular opening 260 (Fig. 8B)).

Per claim 19, Hattori teaches the powder container according to claim 15, wherein: the cap is attached to the nozzle receiver (The inner stopper 230 is attached to the connecting cap 223 (Fig. 8B)).

Claim Objections
6.	Claims 5-6, 8-10, 16-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 5, the prior art of record is silent on the powder container according to claim 3, further comprising: a gap between the seal and the inner cylindrical surface.
Per claim 6, the prior art of record is silent on the powder container according to claim 3, further comprising: a rib between the inner cylindrical surface and the seal.  Claims 8-10 are consequently objected to due to their dependence on claim 6.
Per claim 16, the prior art of record is silent on the powder container according to claim 15, further comprising: a substrate at the one side, the substrate including a terminal, wherein the cap includes a flange which covers the substrate when the cap is attached the powder container, and the substrate is exposed when the cap is removed from the powder container.
Per claim 17, the prior art of record is silent on the powder container according to claim 15, further comprising: a substrate at the one side, the substrate including a terminal, wherein the cap includes a flange, such that a maximum distance from a center of the hole to an outer surface of the flange is greater than a maximum distance from a center of the hole to an outer surface of the substrate.
Per claim 18, the prior art of record is silent on the powder container according to claim 15, wherein: the cap is attached to the container body.
Per claim 20, the prior art of record is silent on the powder container according to claim 15, further comprising: a thread, wherein the cap is secured to the powder container by the thread.  Claims 21-22 are consequently objected to due to their dependence on claim 20.



Allowable Subject Matter
7.	Claim 13 is deemed allowable.  In particular, the following feature of independent claim 13 is not believed to be taught or suggested by the prior art of record: the powder container further comprises a plurality of ribs disposed between the inner cylindrical surface and the annular seal.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852